             Case 2:18-cr-00092-RAJ Document 182 Filed 05/15/20 Page 1 of 3




1
                                                      THE HONORABLE RICHARD A. JONES
2
3
4
5
                           UNITED STATES DISTRICT COURT FOR THE
6
                             WESTERN DISTRICT OF WASHINGTON
7                                      AT SEATTLE
8
      UNITED STATES OF AMERICA,
9                                                     NO. CR18-092RAJ
                                 Plaintiff,
10
11                    v.
                                                      ORDER SETTING
12                                                    AMENDED CASE SCHEDULE
      BERNARD ROSS HANSEN and
13    DIANE RENEE ERDMANN,
14
                                   Defendants.
15
16
           The Court, having reviewed the record and files in this case, and given the recent
17
     appointment of new counsel for Defendant Diane Renee Erdmann, enters the following
18
     amended scheduling order:
19
20
                                    Event                                     Deadline/Date
21
22      Defendants to provide discovery under Rule
23      16(b)(1)(A)-(B), and Local CrR 16(a)(2), with
        continuing obligation as set forth in Rule 16(c)
24      (without prejudice to supplement by December 31,
25      2020 disclosure of trial exhibits); Defendants to                   August 3, 2020
        provide notice of alibi defense under Fed. R. Crim. P.
26      12.1 and/or mental health defense under Fed. R. Crim.
27      P. 12.2; Defendants to provide notice of advice of
        counsel defense and relevant discovery.
28
     ORDER SETTING AMENDED CASE SCHEDULE - 1
     CR18-092RAJ
            Case 2:18-cr-00092-RAJ Document 182 Filed 05/15/20 Page 2 of 3




1
                                    Event                                  Deadline/Date
2
       Hansen to provide expert disclosure with Rule 16 written
3                                                                      September 7, 2020
       summary (if any)
4
       Status Conference                                          September 11, 2020, 1:30 p.m.
5
6      Parties to provide rebuttal expert disclosures (if any)         September 21, 2020
7
       Hansen deadline to file additional Pretrial Motions (if
8      any): Responses due October 9, 2020; Reply briefs due           September 25, 2020
9      October 16, 2020; Noting Date: October 16, 2020

10     Erdmann deadline to file Pretrial Motions:
11     Responses due October 9, 2020; Reply briefs due                 September 25, 2020
       October 16, 2020; Noting Date: October 16, 2020
12
       Parties to file motions in limine and any motions re:
13     404(b), inextricably intertwined evidence, and jury
14     selection. Responses due October 9, 2020; (Pursuant to          September 25, 2020
       CrR 23,2, no Reply briefs are permitted unless
15     requested); Noting Date: October 16, 2020
16
       Status Conference/Hearing on Pretrial Motions and
17                                                                 October 30, 2020, 9:00 a.m.
       Motions in Limine
18     Government to produce Jencks Act Statements, with
                                                                        November 6, 2020
19     continuing obligation as set forth in Rule 16(c)
20     Preliminary Disclosure of Defendants’ Proposed
21     Witnesses and Trial Exhibits for defense case-in-chief          November 13, 2020
       (non-binding and subject to amendment)
22
23     Government’s witness list and exhibit list (with bates
       numbers provided to defense) related to its case-in-
24     chief; Government to produce Rule 26.2 materials and             December 7, 2020
25     Giglio impeachment materials, with continuing
       obligation as set forth in Rule 16(c)
26
       Preliminary Disclosure of Government’s Proposed
27     Charts and Summaries (non-binding and subject to                December 14, 2020
28     amendment)
     ORDER SETTING AMENDED CASE SCHEDULE - 2
     CR18-092RAJ
            Case 2:18-cr-00092-RAJ Document 182 Filed 05/15/20 Page 3 of 3




1
                                    Event                                    Deadline/Date
2
       Defendants’ witness list and exhibit list related to its
3      case-in-chief; Defendants to produce Jencks Act and
                                                                         December 21, 2020
4      Rule 26.2 materials, with continuing obligation as set
       forth in Rule 16(c)
5
6      Parties to file Trial Briefs, Proposed Jury Instructions,
                                                                         December 28, 2020
       Voir Dire, and Verdict Forms
7
       Parties to file Exhibit Lists for cases-in-chief                  December 31, 2020
8
9      Pretrial Conference                                            January 5, 2021, 9:00 a.m.
10     Trial                                                              January 11, 2021
11
12        SO ORDERED.
13
          DATED this 15th day of May, 2020.
14
15
16
                                                      A
                                                      The Honorable Richard A. Jones
17                                                    United States District Judge
18
19
20
21
22
23
24
25
26
27
28
     ORDER SETTING AMENDED CASE SCHEDULE - 3
     CR18-092RAJ
